Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 1 of 18




                             Exhibit A
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 2 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 3 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 4 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 5 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 6 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 7 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 8 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 9 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 10 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 11 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 12 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 13 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 14 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 15 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 16 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 17 of 18
Case 0:21-cv-60759-RAR Document 1-2 Entered on FLSD Docket 04/07/2021 Page 18 of 18
